 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 210Tri-County Manufacturing and Assembly, Inc. and United Steelworkers of America, AFLŒCIO, CLC.  Cases 9ŒCAŒ37528, 9ŒCAŒ37559, 9ŒCAŒ37754Œ4, and 9ŒCAŒ37837Œ2 August 27, 2001 DECISION AND ORDER BY MEMBERS LIEBMAN, TRUESDALE, AND WALSH On May 7, 2001, Administrative Law Judge Paul Bogas issued the attached decision.  The Respondent filed exceptions and a supporting brief, the General Counsel filed an answering brief, and the Respondent filed a reply brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions and to adopt the recommended Order as modified.2 ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as modified below and orders that the Respondent, Tri-County Manufacturing and Assembly, Inc., Williams-burg, Kentucky, its officers, agents, successors, and as-signs, shall take the action set forth in the Order as modi-fied below. 1. Add the following as new paragraph 1(a) and relet-ter the subsequent paragraphs.                                                            .   1 The Respondent has excepted to some of the judge's credibility findings. The Board's established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. There are no exceptions to the dismissal of the 8(a)(1) and (3) allegations concerning employee William HamiltonWe affirm the judge™s finding that the Respondent™s suspension and discharge of Robert Moore violated Sec. 8(a)(1) of the Act.  We find it unnecessary, however, to decide whether the Respondent™s actions violated Sec. 8(a)(3) as well as Sec. 8(a)(1), see NLRB v. Burnup & Sims, 379 U.S. 21, 22 (1964), because the finding of an 8(a)(3) viola-tion would not affect the remedy.  Webco Industries, 327 NLRB 172, 172 (1998); Ideal Dyeing & Finishing Co., 300 NLRB 303, 303 fn. 5 (1990), enfd. 956 F.2d 1167 (9th Cir. 1992).  Accordingly, we have made corresponding changes to the Order and notice. 2 The judge inadvertently omitted from his recommended Order a records preservation provision.  We will modify the judge™s recom-mended Order in accordance with our recent decision in Ferguson Electric Co., 335 NLRB 142 (2001).  We will also insert in the notice the provision stating that the Respondent will not in any like or related manner interfere with, restrain, or coerce its employees in the exercise of rights guaranteed by Sec. 7.  ﬁ(a)  Suspending or discharging its employees because of their protected concerted activities.ﬂ 2. Add the following as new paragraph 2(d) and relet-ter the subsequent paragraphs. ﬁ(d)  Preserve and, within 14 days of a request, or such additional time as the Regional Director may allow for good cause shown, provide at a reasonable place desig-nated by the Board or its agents, all payroll records, so-cial security payment records, timecards, personnel re-cords and reports, and all other records, including an electronic copy of such records if stored in electronic form, necessary to analyze the amount of backpay due under the terms of this Order.ﬂ 3. Substitute the attached notice for that of the admin-istrative law judge.    APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government  The National Labor Relations Board has found that we violated the National Labor Relations Act and has or-dered us to post and abide by this notice.  Section 7 of the Act gives employees these rights: To organize To form, join, or assist any union To bargain collectively through representatives of their own choice To act together for other mutual aid or protection To choose not to engage in any of these protected concerted activities.  WE WILL NOT suspend or discharge any of you be-cause of your protected concerted activities. WE WILL NOT threaten our employees that the Com-pany will cease to exist, depart, or not exist in Williams-burg, or with related reprisals, if they become unionized. WE WILL NOT tell our employees that we will never sign a union contract. WE WILL NOT dare employees to come forward to state facts in support of an unfair labor practice charge, or otherwise coerce or intimidate employees who may have information regarding an unfair labor practice charge. WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of the rights guaranteed you by Section 7 of the Act. WE WILL, within 14 days from the date of the Board™s Order, offer Robert Moore full reinstatement to his for-mer job or, if that job no longer exists, to a substantially 335 NLRB No. 16  TRI-COUNTY MFG. & ASSEMBLY 211equivalent position, without prejudice to his seniority or 
any other rights or privileges previously enjoyed. 
WE WILL make Robert Moore whole for any loss of 
earnings and other benefits resulting from his suspension 
and discharge, less any net interim earnings, plus inter-
est. WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files any reference to the unlaw-

ful suspension and discharge of Robert Moore, and WE 
WILL, within 3 days therea
fter, notify him in writing 
that this has been done and that the suspension and dis-
charge will not be used against him in any way. 
 TRI-COUNTY MANUFACTURING AND 
ASSEMBLY, INC. 
  Naima R. Clarke, Esq., for the General Counsel. 
Thomas C. Fenton, Esq. (Morgan & Pottinger, P.S.C
.), of Lou-isville, Kentucky, for the Respondent. 
DECISION STATEMENT OF THE CASE 
PAUL BOGAS, Administrative Law Judge. This case was 
tried in Corbin, Kentucky, on January 23 and 24, 2001.   The 
United Steelworkers of America, AFLŒCIO, CLC (the Union) 
filed the charges against Tri-County Manufacturing and As-

sembly, Inc. (the Respondent or TCA), on March 31, April 13, 
July 14, and July 31, 2000.  The charge filed on April 13, 2000, 
was subsequently amended on 
May 19, 2000.  The Regional 
Director for Region 9 of the National Labor Relations Board 
(the Board) issued the consolidated complaint and notice of 
hearing on September 27, 2000, and the second consolidated 
complaint and notice of hearing (the complaint) on November 
14, 2000.   The complaint alleges 
that the Respondent violated 
Section 8(a)(1) of the Act by threatening plant closure and 
making other coercive statements that interfered with employ-
ees™ exercise of their organizational rights.  The complaint also 
alleges that the Respondent violated Section 8(a)(1) and (3) of 
the National Labor Relations Act 
(the Act) by discharging one 
employee and issuing a warning 
to another because those em-ployees had engaged in union and 
protected concerted activity.  
The Respondent filed an answer in
 which it denied that it com-
mitted any violation of the Act.  The General Counsel and the 
Respondent filed posthearing briefs.  
On the entire record, including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the General Counsel and the Respondent, I make the follow-

ing FINDINGS OF FACT 
I.  JURISDICTION 
The Respondent, a corporation, manufactures electronic 
components and other items at a facility in Williamsburg, Ken-
tucky.  During the 12-month period prior to the issuance of the 
second consolidated complaint,
 the Respondent purchased and 
received goods at its Williamsburg 
facility valued in excess of 
$50,000 directly from points outside the Commonwealth of 
Kentucky.  The Respondent admits, and I find, that it is an em-
ployer engaged in commerce within the meaning of Section 
2(2), (6), and (7) of the Act.   
The Respondent admits, and I 
find, that the United Steel-
workers of America, AFLŒCIO,
CLC, is a labor organization 
within the meaning of Section 2(5) of the Act. 
II.  ALLEGED UNFAIR LABOR PRACTICES 
A.  Background 
The Respondent™s primary bus
iness is placing components 
on electronic boards.  The Respondent also performs circuitry 

design work and assembly work
.  Between 400 and 500 indi-
viduals work at the Respondent™s facility in Williamsburg, 
Kentucky.  That fac
ility has two main buildings, which are 
referred to as building one and bu
ilding two.  Bill Barefoot has 
been the Respondent™s president since he started with the Com-

pany on January 1, 1998.  Jim Walker has worked for the Re-
spondent for approximately 20 years in management positions, 
including that of general manager,
 and is currently a plant man-
ager.  The Respondent™s employees have never been repre-
sented by a Union.  In January 2000, the Union began an effort 
to organize the work force at the Respondent™s Williamsburg 
facility. 
1.  March 2000 general meetings 
The Respondent™s president, Bill Barefoot, found out about 
the union campaign in the early part of March 2000.  According 

to Barefoot, an employee came ﬁ
burstingﬂ and ﬁflyingﬂ into his 
office ﬁvery nervous and very excitedﬂ and said ﬁ[W]hen are 
you people going to do something about these people out there 
trying to unionize TCA.ﬂ  (Tr. 2
17.)  Barefoot testified that the 
employee urged that ﬁ[s]omebody needs to get out there and let 
these people know the company™s position on unions.ﬂ  Id. 
On March 20 and 21, 2000, Barefoot and Jim Walker, a plant 
manager, conducted general mee
tings of its employees.  Each 
of these meetings was attende
d by between 100 and 200 em-
ployees and most or all of the employees attended one of the 

meetings and heard essentially the same presentations.   At least 
one of these meetings occurred in building one, and at least one 
occurred in building two.  The meetings each lasted approxi-
mately 1-1/2 hours and focuse
d on unions and the organizing 
campaign, although a number of othe
r subjects were discussed.   
Barefoot spoke first, then Walker made a presentation, and 
then Barefoot spoke again before closing the meeting.  There 
were no other presenters.  Baref
oot began by discussing topics 
not directly related to the Union.  He told the employees that 
plans to construct a third building had been placed on hold due 
to an announcement by a major customer, that new parking lot 
security/surveillance measures had been taken, and that the 
Respondent viewed itself as a ﬁcontract manufacturing com-
panyﬂ to whom customers were ﬁking.ﬂ 
Then Barefoot stated that ﬁs
ome people want to divide us 
and make two groups.ﬂ  Those people, Barefoot testified, were 
ﬁa group of employeesﬂ that ﬁwere out there talking Union.ﬂ  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 212(Tr. 224.)
1   Barefoot advised the employees to ﬁbeware of 
those people that all of a sudden 
had an axe to grind.ﬂ  Id.   
Barefoot told the employees that
 when he was a manager with 
Proctor Silex one of the plants was represented by the United 
Steelworkers of America (the 
same union involved here).   
Barefoot stated that, during c
ontract negotiations, the union had 
told the employees to ﬁhold off, 
we can get you better and [the 
company will] give in.ﬂ  Instead of giving in, Barefoot re-
counted, the Company had asked him if he could move the 
plant in 90 days.  Barefoot stated that it ended up taking only 
60 days to move the plant.   Barefoot opined that employees 
should ask themselves three questions about the Union:  ﬁDo 
these people have the ability or 
resources to offer you continu-
ous employment?  Are they telling 
you the truth?  What™s in it 
for them?ﬂ  Barefoot stated that the Respondent™s ﬁcommit-
mentﬂ to employees ﬁis to
 not have layoffs.ﬂ   
Barefoot yielded the floor to Walker, who talked for ap-
proximately 1 hour.  Walker™s 
presentation was limited to top-
ics relating to unions and the 
union campaign.  He remarked 

that unions could not help the situations at any of the compa-
nies in the area.  He said that companies, not unions, provide jobs, and that while unions could not provide jobs, they could 
and would require employees to
 pay dues, fines, and assess-
ments.  He told the assembled employees that when he worked 
at a unionized facility in the pa
st, the union had forced him to 
terminate two employees because those employees had not paid 
a 50-cent assessment.  Unions, Walker stated, ﬁ[w]ill tell you 
anything to sign up.ﬂ  He told the employees that when he was 
a manager at Elicon, a company that formerly had a unionized 
plant in the area, there had been a 7-month strike that led to gun 
violence and that the company had closed the plant on his rec-
ommendation.  He said that during the strike the union had lied 
to employees about the company™s willingness to negotiate and 

had refused to permit employee
s to vote on a contract.  He stated that in his view the pur
pose of the international union 
involved had been to shut down the company.  Walker also 
noted that NCR, U.S. Steel, 
and Ropers had been unionized 
facilities and that all were gone from the area.  National Stan-
dard, he said, was also unionized and had reduced its work 
force from several hundred empl
oyees to only 25 employees.  
At trial, Walker admitted that he did not know whether unions 

had any part in NCR, U.S. Steel
, Ropers or National Standard 
closing or reducing their work forces, but he testified that he 
pointed out to employees that the unions had not protected the 
jobs of employees with those companies.  Walker told the em-
ployees at a meeting in building two that the Respondent would 
ﬁdepartﬂ if the union campaign were successful.  During a pres-
entation he gave in building one, Walker stated that if the union came in ﬁTCA would not exist in Williamsburg.ﬂ  At one or 
                                                          
 more of the meetings Walker stated that the rumors that em-

ployees would not have to work involuntary overtime if the 
Union came in were untrue.  He told the employees that a union 
does not control ﬁsomething like that.ﬂ 
1 During his subsequent testimony, 
Barefoot directly contradicted 
himself and claimed that the subj
ect of ﬁsome peopleﬂ who ﬁwant to 
divide us,ﬂ ﬁhas nothing to do with the Union.ﬂ  (Tr. 245; R. Exh. 11.)  
This was not credible given Barefoot
™s prior testimony, and also given 
the fact that Barefoot offered no su
bstitute explanation for the remark.  
I believe that Barefoot intentionally
 misrepresented the meaning of his 
ﬁsome people want to divide usﬂ comment in an effort to minimize the 
union-related content and purpose of 
the meeting.  This undercuts his 
credibility in denying other union-related statements. 
After Walker concluded his pr
esentation at each meeting, 
Barefoot spoke again.  Barefoot stated that in the past unions 
had helped workers by getting la
ws passed and that those laws now provided recourse to aggrieved workers.  He asked people 
to raise their hands if they had worked at Elicon, Ropers, NCR, 
or National StandardŠfour comp
anies that had unions and had either closed or reduced their work forces dramatically.  Bare-
foot testified that his purpose in bringing up these companies 
was to suggest that each employee ﬁask yourself why are they 
not here.ﬂ  At one of the meet
ings he asked an employee who 
had worked at all four facilities to publicly state why he be-
lieved that the companies had closed or left the area, and the 
employee responded, ﬁBecause of
 unions and their demands.ﬂ  
Barefoot told the employees that if ﬁif the Union got in, there 
would be no more TCA.ﬂ 
Credibility
:  The above account of the general employee 
meetings in March 2000 is largely consistent with Barefoot™s 
and Walker™s own testimony regarding what they said.  My 
findings diverge from their testimony to the extent that I find 
that Barefoot said that ﬁif the Union got in, there would be no 
more TCA,ﬂ and that Walker said that if the Union got in the 
Respondent would ﬁdepartﬂ and that it ﬁwould not exist in Wil-
liamsburg.ﬂ  Both Barefoot and Walker categorically denied 
making these statements or threatening that the plant would 
close if the union campaign was successful. Their testimony 
was supported by that of two of
 the Respondent™s management 
officials, Greg Finley (a 
plant manager) and Darren Steely 
(human resource™s director), who also attended the meetings.   
On the other side, the General 
Counsel presented the testimony 
of five employees who each at
tended one of the general meet-
ings in March 2000.  These witn
esses testified that Barefoot 
and/or Walker had made some ve
rsion of the statements regard-
ing plant closure that I find above.  For the reasons discussed 
below, I found the testimony of the five employees more credi-
ble than that of the management witnesses who testified regard-
ing the statements.   
I found Barefoot to be lacki
ng in credibility based on his 
demeanor and testimony.   Bare
foot demonstrated a willingness 
to shade or misrepresent facts in order to favor the Respon-dent™s position.  Fo
r example, when the General Counsel at-
tempted to demonstrate that most of Barefoot™s presentation 
related to unions, Barefoot disagreed and claimed that the sixth 
subject on his outlineŠi.e., that ﬁsome people want to divide 
usﬂŠhad ﬁnothing to do with the Union.ﬂ  (Tr. 245; R. Exh. 
11.)  However, when he was as
ked to explain that same com-
ment during earlier questioning by
 his own attorney, Barefoot 
stated that he was talking about the ﬁgroup of peopleﬂ who 
were ﬁout there talking union.ﬂ  (Tr. 224.)  See also footnote 1, 
above.  Barefoot also testified 
that when he reminded employ-
ees that NCR had closed he did not know the reason for the 

closure and did not mention that
 NCR had a union.  During the trial, the General Counsel asked Barefoot whether he knew that 
NCR had a union and Barefoot 
responded ambiguously that ﬁI 
may have been told that.ﬂ  (Tr. 
249.)  However, Barefoot earlier 
 TRI-COUNTY MFG. & ASSEMBLY 213testified unambiguously that when he gave his presentation he 
was aware that NCR had a union (Tr. 230), and, in any event, 
Walker had previously stated during those meetings that NCR 

was unionized (Tr. 292).  More
over, it was disingenuous of 
Barefoot to claim that he may 
not have been aware that NCR 
was unionized when the purpose of this part of his presentation 
was to remind employees about uni
onized plants in the vicinity 
that had closed or laid off employees after ﬁdemands were 
made . . . that economically they could not afford.ﬂ   Given 
Barefoot™s demonstrated willingness to give less than candid 
testimony in order to minimize 
the union-related content of his 
presentation, as well as his dem
eanor, I deem his denial of the 
statements regarding plant 
closure to be unreliable.
2 I also found the other management witnesses to be less than 
fully credible.  Finley testified that he attended the general 
meetings in March 2000, and that
 neither Barefoot nor Walker 
had told employees that if the Union came in the plant would 
close.  However, Finley also 
denied remembering that unions 
were discussed at
 that meeting 
at all
.  (Tr. 172.)   He stated that 
his recollection was that the 
meetings concerned the Respon-
dent™s ﬁbusiness at it stands.ﬂ  
(Tr. 171.)  However, unions not 
only were discussed at the meeting,
 but they were the subject of 
Walker™s entire hour-long talk, and 
were discussed at length by 
Barefoot.  I find Finley™s deni
al that he remembered unions 
being discussed at the meeting to 
be telling.  It suggests that 
Finley wished to avoid discu
ssing any aspect of the meeting 
that could undercut the Respondent™s position.  I found Finley 

lacking in credibility based on his demeanor and testimony. 
I also found Steely™s statements
 that Barefoot and Walker 
did not say that the plant would cl
ose if the Union came in to be 
lacking in credibility based on his demeanor and testimony.  

Steely, as human resources ma
nager, was intimately involved 
in the Respondent™s opposition to the union effort,
3 and cannot be assumed to be a completely disinterested witness.  In addi-
tion, although unions and the orga
nizing effort were the focus 
of the March meetings, Steely testified that the ﬁgistﬂ and 
ﬁmain purposeﬂ of the meetings 
was the Respondent™s business and certain customers, not unions. 
 (Tr. 195.)  Steely™s mischar-
acterization of the ﬁgistﬂ of th
e meeting demonstrates a willing-
ness on his part to give less than candid testimony.  I found 

Steely to be a less than fully credible witness based on his de-
meanor, evasiveness,
4 testimony, and the totality of the evi-
dence.  I also found Walker to be a less than fully credible wit-
                                                          
                                                           
2 A written outline that Barefoot prep
ared of his talk was received as 
R. Exh. 11.  This outline does not in
clude a statement that there would 
be ﬁno more TCAﬂ if the organi
zing campaign were successful.  R. 
Exh. 11.  Based on the credible tes
timony of witnesses who stated that 
that Barefoot did make such a stat
ement, I conclude that Barefoot™s 
actual remarks went beyond those specifically listed in his outline. 
3 After the Respondent found out
 about the organizing campaign, 
Steely and Barefoot had a phone conference with one of its attorneys 
about what supervisors could and could not do in response to the cam-
paign.  The attorney sent the Respondent a document giving advice on 
how to respond to the union campaign and Steely was responsible for 
distributing this information to supervisors.  (Tr. 218; R. Exh. 10.) 
4  See, for example (Tr. 84Œ86 ) (e
vasive testimony about whether 
Tonya Monholland was warned, not terminated, for infractions commit-

ted as of February 17, 2000). 
ness based upon his demeanor, testimony, and the totality of the 
evidence.  As one of the al
leged wrongdoers in this case, Walker cannot be presumed to 
be a disinterested witness and 
his testimony suggests that he was willing to shade his testi-
mony to favor the Respondent.  As part of an effort to buttress 
his claim that he never said that the Respondent would ﬁde-
part,ﬂ Walker testified that he did not ﬁgo outsideﬂ his prepared 
outline for the presentation, which did not include such a state-
ment. However, when it favored the Respondent™s position 
Walker testified that he did make statements that are not in-
cluded in his outline.  For example, he testified that he told the 
group that after he terminated two employees for not paying a 
50-cent union assessment, a charge was filed and that the Com-
pany had been required to reinstate the terminated employees 
and give them backpay.  Howe
ver, the outline makes no men-
tion of the charge, or of the reinstatement with backpay.  No 

other witness, on either side, te
stified that Walker had revealed 
that these discharges, which Walker mentioned in an effort to 
discourage union participation,
 were found unlawful and re-
versed.5 Three of the General Counsel™s witnessesŠWilliam Hamil-
ton, Elderada Miller, and Jeanetta EarlsŠtestified that they 
heard Barefoot say that if the Union came in there would be 
ﬁno TCA.ﬂ  (Tr. 32, 121, 132, 138.
)  A fourth witness, Robert 
Sammy Moore, remembered that Barefoot said, ﬁ[I]f the union 
was voted in TCA would close the doors.ﬂ  (Tr. 18.)  A fifth 
witnessŠFaye AndersonŠtestified
 that Barefoot said, ﬁTCA 
would not operate under a union.ﬂ  (Tr. 142).  Four of the Gen-eral Counsel™s witnessesŠM
oore, Hamilton, Miller, and 
AndersonŠtestified that Walker
 either said the Respondent 
would ﬁdepartﬂ or that it ﬁwould not existﬂ in Williamsburg if 
the union campaign were successful.  (Tr. 17, 31, 120, 143, and 
147.)  None of these witnesses significantly contradicted them-
selves while testifying, and as
 a group their testimony was sub-
stantially consistent regarding the key points.   I found the tes-
timony of these witnesses about statements regarding plant 

closure to be generally credible.
6  I considered Miller to be the 
most credible of all the witnesses on the subject of whether 
Barefoot and Walker made the disputed statements.  Miller has 
been employed by the Respondent for 20 years and was not 
shown to be a union official or supporter, or to have any other 
motive to give biased testimony in this proceeding.  Miller 
testified that she heard Barefoot state that ﬁif the Union came in 
 5 I also note that the Respondent did not present the testimony of a 
single nonmanagement/nonsupervisory witness to corroborate Bare-
foot™s or Walker™s accounts of what 
was said at the March meetings.  
Approximately 400 employees attended
 these meetings.  Given that, it 
is telling that not one statutory em
ployee corroborated Barefoot™s and 
Walker™s denials that they told employees the plant would close if the 
employees unionized. 
6 I note that two of those witnesses, Moore and Hamilton, were un-
ion supporters who were the subjects of disciplinary actions that are 
being challenged in this proceeding. 
 As with Barefoot, Walker, Finley, 
and Thomas, I do not presume that Moore and Hamilton are wholly 

disinterested witnesses.  A thir
d witness for the General Counsel, 
Jeanetta Earls, was not shown to be an active union supporter, but she 
had recently been disciplined for visiting other employees during work-
time.    
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 214there would be no more TCA,ﬂ and heard Walker state that if 
the Union came in the Respondent 
would ﬁdepart.ﬂ  There were no meaningful inconsistencies in
 Miller™s testimony.   I was 
impressed with Miller™s demeanor, which was forthright, clear, 
and certain, and found her an extremely credible witness.   I 
also found quite credible the test
imony of Faye Anderson, who, 
like Miller, was a long-time empl
oyee of the Respondent and 
was not shown to have any motive 
to give biased testimony.  
Given Anderson™s demeanor, the l
ack of evidence of bias, and 
the record as a whole, I have
 credited Anderson™s testimony 
that Barefoot said the Res
pondent ﬁwould not operate under a 
Unionﬂ and that Walker said the Respondent would ﬁdepart.ﬂ  It 
is true that Anderson had trouble remembering a number of the 
topics that Barefoot and Walker spoke about.  However, I do 
not consider it implausible that 
Anderson, or other witnesses, would remember that threats of plant closure were made, but fail to recall less dramatic and intimidating aspects of the same 

meeting.7    
2.  The June 2000 meeting 
By June 2000, the Union had filed a number of charges 
against the Respondent, including one alleging that the Re-
spondent threatened to close the 
plant if the union came in.  On 
about June 22, 2000, Barefoot 
conducted a meeting of employ-
ees in the building two. This m
eeting was attended by approxi-
mately 8 to 10 employees, in
cluding Hamilton, a machine op-erator who was one of the Un
ion™s most visible supporters.
8  Barefoot began this meeting 
by showing a ﬁpower pointﬂ 
presentation that he used with prospective customers and by 
discussing a number of matters relating to the Respondent™s 

business.  Towards the end of the meeting, Barefoot gave an 
update on the union activities.  
He stated that the Respondent 
would be posting the charges that had been filed against it, and 

the Company™s responses, on the bu
lletin board so that the em-
ployees could examine them.  Commenting on the charges, 
Barefoot said that it was not true that Walker had said that if the 
Union came in the plant would 
close, and that people ﬁjust 
heard what they wanted to hear.ﬂ Hamilton responded that he 
had heard Walker say that the plant would depart and that oth-
ers had heard Walker make the statement as well.  Then Bare-
foot stated that he ﬁdaredﬂ others to step forward and say that 
Walker had made the disputed statements.  
As Hamilton was exiting the area after the meeting, he com-
mented to Barefoot that the presentation had concerned con-
tracts with customers, and that is all ﬁwe want,ﬂ a contract with 
the Respondent.  Barefoot responded that the Respondent 
would not enter into a contract with the Union. 
                                                          
                                                           
7 My credibility findings with respect to Hamilton, Earls, Miller, and 
Anderson are made independently of the fact that they were working 
for the Respondent at the time they 
testified.  I nevertheless note that 
these findings are consistent with th
e Board™s view that the testimony 
of a current employee that is adverse to his employer is ﬁgiven at con-
siderable risk of economic reprisal, including loss of employment . . . 
and for this reason not likely to be false.ﬂ  Shop-Rite Supermarket
, 231 
NLRB 500, 505 fn. 22 (1977); see also 
Flexsteel Industries
, 316 NLRB 
745 (1995), enfd. 83 F.3d 419 (5th Cir. 1996). 
8 Hamilton testified without contra
diction that he began wearing 
shirts with union insignias before 
any other employees did so, and that 
he was wearing one at th
e June 2000 meeting.   
Credibility
:  The above findings regarding what was said 
about the Union during the June 
meeting are based largely on 
the testimony of Matthew Taylor, a former employee who at-
tended the meeting.  Taylor™s version of what transpired at the 
June meeting is also largely consistent with Hamilton™s ac-
count, although Hamilton also claimed that Barefoot character-
ized the allegations involving Wa
lker as a ﬁlieﬂŠan allegation 
that was contradicted by Taylor as well as Barefoot, and which 
I reject.    
Barefoot ‚s account of what was said about the Union at the 
June meeting differed in significant respects from Taylor™s and 
Hamilton™s.  Barefoot denied in
itiating a discussion of the mer-
its of any of the charges, and also denied that he ﬁdaredﬂ other 
employees to come forward.  He also denied stating that the 
Respondent would not enter into a contract with the Union.  
According to Barefoot™s account, he informed the employees 
that the Respondent would be posting the charges and then 
Hamilton simply announced that he heard Walker say that if the 
Union came in they would close th
e plant down.  Barefoot testi-
fied that he responded that Walker had ﬁnever said such a 
thing.ﬂ  According to Barefoot
™s account, Ham
ilton responded, 
ﬁI've got three or four people that can stand up and say he did 

say it,ﬂ and Barefoot replied that the company had ﬁ500 other 
people that would stand up and sa
y it wasn™t said.ﬂ  Barefoot 
said he answered Hamilton™s comment about wanting a con-
tract by asking Hamilton what 
benefit employees would get 
from a contract.  In Barefoot™s account, Hamilton simply reiter-

ated that ﬁwe just want a c
ontract,ﬂ and Barefoot responded 
ﬁthat™s up to the employees to decide.ﬂ 
For reasons already discussed,
 I did not find Barefoot a 
credible witness regarding disputed matters.  I also considered 
Hamilton a somewhat unreliable 
witness given his demeanor, 
testimony and the record as a whole.   Hamilton™s memory was 
flawed regarding a number of deta
ils of the relevant events and 
I had the impression that his emotional agitation during those events may have colored or clou
ded his recollection of them.  I 
found Taylor the most credible of the three witnesses who testi-
fied regarding the June meeting.  He showed no inclination to 
exaggerate to favor either side 
in the dispute.  For example, 
when asked whether Barefoot ha
d characterized the allegation 
of threats of plant closure as a ﬁlie,ﬂ as Hamilton had claimed, 
Taylor denied that Barefoot had done so.  Rather he testified 
that Barefoot had made the less inflammatory statement that 
people had ﬁheard what they wanted to hear.ﬂ  In addition, even 
though Taylor resigned voluntarily, on direct examination he 
admitted without prompting that he had felt some pressure from 
the Respondent to leave.  In addition, I found Taylor™s account 
more plausible than Barefoot™s.  For example, Barefoot claimed 
that he had not commented on the validity of the charges and 
that Hamilton simply declared 
that he and others had heard 
Walker make a threat of plant closure.   However, I consider it 

doubtful that Hamilton would make such a statement except, as 
Taylor testified, in response to
 some statement in Barefoot™s 
presentation that the charge was not true.9  Based on Taylor™s 
demeanor and testimony I ha
ve credited his account. 
 9 As the General Counsel points out in its brief, the Respondent™s 
position regarding the charges was not posted until after the meeting, 
 TRI-COUNTY MFG. & ASSEMBLY 2153.  Disciplinary actions 
a.  Robert Sammy Moore 
Robert Sammy Moore first worked for the Respondent from 
1995 to 1998, and then was rehired in August 1999 and worked 
until he was terminated effective April 3, 2000.   At the time of 
his termination, Moore was classified as a material handler, and 
his duties included purchasing parts, receiving parts, delivering 
parts, and storing parts.  Prior 
to the incident that led to his 
termination, Moore was considered a good employee by his 

supervisor, Mark Thomas. While delivering parts, Moore talked 
to other employees about a variet
y of subjects, sometimes in the 
presence of supervisors, and had 
never been disciplined for this 
by the Respondent.  
Moore found out about the orga
nizing campaign in February 
2000.  He testified that he s
upported the organizing campaign 
by, in his words, ﬁask[ing] peopl
e their opinions.ﬂ  At no point 
during his employment with th
e Respondent did Moore ever 
wear any union paraphernalia or otherwise identify himself as 
being involved with, or supportive of, the Union.  There was no 
evidence that, during his empl
oyment with the Respondent, 
Moore was a union official, carr
ied out any instructions from 
the Union, or informed the Union of any of his activities.  
Moore™s father and some of hi
s other relatives were members 
of unions and Moore remembered hearing from them that ﬁif 
the Union was voted in and cards were passed out and you did 
not sign a card that you could be fired.ﬂ  
On March 29, 2000, at approximately 8 a.m., Moore was at 
the workstation of Johnny Draper
, a machine operator.  Draper 
was at his machine and Moore was delivering parts.  On this 
occasion Moore asked Draper, ﬁHow do you feel about the 
Union?ﬂ  Draper responded that ﬁif they handed out cards, I'd 
hand them back an empty one.ﬂ   Then Moore stated, ﬁ[W]ell, I 
hear that . . . if the Union was voted in and the cards was passed 
out and you didn™t sign one, you was fired.ﬂ  Draper again told 
Moore that ﬁhe™d just hand them
 back an empty one.ﬂ  Moore 
perceived that the conversation 
was ﬁbotheringﬂ Draper and so 
Moore stopped talking and left.  This was the only conversation 
that Moore had with Draper on the subject of the union.   At no 
point did Moore actually attempt to present a union card to 
Draper or ask him to sign one.  Nor did Moore suggest that he 
was speaking for, or on behalf of, the Union or any union offi-
cial.  
Later that day, Draper told Thomas what Moore had said to 
him and Thomas then summoned Moore to a meeting in the 
office of Greg Finley, a plant manager.   The meeting was at-
tended by Moore, Thomas, and Fi
nley.  When asked about it, 
Moore readily admitted what he had said to Draper.
10  Finley 
                                                                                            
                                                                                             
and therefore, Hamilton™s statement 
could not have been made in re-
sponse to that posting.  GC Br. at 15. 
10 Moore testified that what he said to Draper, and what he admitted 
to saying, was ﬁ[w]ell, I heard that 
. . . if the Union was voted in the 
cards was passed out and you didn™t sign one, you was fired.ﬂ  Accord-
ing to Finley and Thomas, Moore adm
itted to telling Draper that if an 
employee did not sign a union card, and the Union came in, that the 
employee could be fired.
    Although the two versions are facially simi-
lar, Moore™s version does not carry the same threatening import as the 
version reported by Finley and Thomas.  First, in Moore™s account he 
told Moore that the Respondent would ﬁnot tolerate threatening 
and harassing other employees over the Union.ﬂ  Moore apolo-
gized and said that he ﬁdidn™t realizeﬂ he had been ﬁthreatening 
or harassing.ﬂ  That same day, Finley issued Moore a 3-day 
suspension ﬁpending termination.
ﬂ Then Finley and Thomas 
had a conversation with Steely about the incident.  Steely, 
Finley, and Thomas concluded th
at Moore had violated section 
15,3, subsection 8, of the Re
spondent™s employee handbook.  
Section 15,3 provides that ﬁan 
employee may be subject to 
immediate dischargeﬂ for 29 sepa
rate types of violations, in-
cluding, under subsection 8, ﬁ[t]hr
eatening, intimidating, coerc-ing or interfering with fellow em
ployees.ﬂ  (R. Exh. 2, p. 32.)  
Finley, Thomas, and Steely deci
ded that Moore would be ter-
minated for the offense.  Before giving their decision effect, 
Steely discussed the matter with 
Barefoot, who opined that the Respondent had ﬁno choice but to follow . . . Company policyﬂ 

and terminate Moore.  On Apr
il 3, 2000, Thomas completed a 
termination report stating that Moore had threatened another 
employee and that ﬁ[t]his is cause for immediate termination 
per Section 15,3, Subsection 8.ﬂ   Finley informed Moore of the 
discharge.   
b.  William Hamilton 
William Hamilton is a machine operator with the Respon-
dent.  He began working for the Respondent in April 1999 and 

during the relevant time period was assigned to a shift that be-
gan at 3 p.m. and was known as 
the ﬁsecondﬂ shift.  His super-visor was Rick Messer.  Hamilt
on became aware of the union 
campaign in February and was an active supporter of the Un-
ion.  In May or June 2000 he began wearing shirts with union 
insignias at work two or three times a week and at a June meet-
ing he publicly challenged Barefoot about a union charge and 
the need for a contract.  In July or August he helped pass out 
prounion leaflets. 
On July 19, 2000, Hamilton en
tered the plant at approxi-
mately 2:40 p.m., 20 minutes be
fore his shift was scheduled to 
begin.  Second-shift machine operators, including Hamilton, 

would not infrequently enter onto the production floor a few 
 was only reporting ﬁwhat he heardﬂ
 would happen, and not making a 
statement of something he knew wo
uld happen, and certainly not of 
something he himself would, or coul
d, cause to happen.  Second, in 
Moore™s account, what he said to 
Draper suggested that an employee 
could wait and see if the union campaign were successful before decid-
ing whether to sign a union card.  The version given by Finley and 
Moore indicates that employees who wanted to keep their jobs would 

have to sign a union card prior to the election, thus creating pressure on 
employees to express preelection s
upport for the union regardless of 
their true feelings, and possibly infl
uencing the outcome of  the orga-
nizing campaign. 
I credit Moore™s account of precisely what he said to Draper.  Draper 
was not called to testify and th
ere was no testimony, other than 
Moore™s, by any witness to Moore™s conversation with Draper.  The 
testimony is in conflict, however, regarding what Moore 
admitted to 
during his meeting with Finley and Thomas.  There may have been 
some actual confusion among Moore, Finley, and Thomas, regarding 
the precise statements that Moore adm
itted to.  It may be that Finley 
and Thomas believed that Moore had 
admitted to telling Draper ﬁthat if 
[employees] did not sign a union card, and the Union came in to TCA, 

they would be fired.ﬂ  However, 
I find that Moore™s actual statement 
was the similar, but more benign one, that he testified to at trial. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 216minutes early to talk to the ma
chine operators on the first shift 
about work-related matters such as problems with the machines and the projects that were underway.  On this particular morn-
ing a machine operator, Emanuel Brummit, called Hamilton 
over to tell him that an employee named Jonathan Hurst had 
reported on activities by another employee, Stacy Lawson, and 
that this report had resulted in Lawson receiving a 3-day sus-
pension.11  Hamilton followed Hurst into a toolroom that was a 
hundred yards or more from Hamilton™s duty station.  Hamilton 
talked to Hurst for about 5 minut
es and, inter alia, asked Hurst 
why he had ﬁratted Stacy [Lawson]
 out.ﬂ  Also before his shift 
started that day, Hamilton appare
ntly spoke with one or more 
employees on the typewriter line. 
On July 19, Rick Messer was told by his supervisor, Rhonda 
Davis, that Hamilton had been 
reported to be talking to em-
ployees on the typewriter line an
d causing a disturbance.  Davis 
and Messer decided to issue a 
warning to Hamilton for this 
activity.  Messer signed the report of the discipline, which 
stated that ﬁ[w]hen William is reporting to work early he is to 
stay outside or in the break area until it is time to start work 
[b]ecause visiting employees is causing a disturbance during 
working hours.ﬂ  Messer testified that he had not himself seen 
Hamilton causing a disturbance and that machine operators were actually permitted to enter the work area prior to the start 
of their shifts to talk to the machine operators from the previous 
shift.12    At the end of Hamilton™s shift 
on July 19, Messer told Ham-
ilton about the discipline, and showed him a copy of the report 

of the warning, which was signed by Messer.   Hamilton re-
sponded that he was ﬁnot the only one doing it.ﬂ   Hamilton 
checked a box on the report form indicating that he disagreed 
with the report. 
c.  Discipline against other employees 
For purposes of comparison, the parties presented evidence 
regarding other employees who r
eceived discipline, or were 
spared discipline, for engaging in various types of conduct.  
Steely testified that reports of discipline generally were for-
warded to him. 
In August 2000, an employee named Stanley Ayers had a 
dispute with a coworker, Wilma Cobb, about how to perform 
their work.  Ayers went to the office of their supervisor, Steven 
Lindsey.  When Cobb followed Ayers into Lindsey™s office, 
Ayers said ﬁfuck youﬂ to Cobb and left.   Cobb complained to 
Steely about Ayers™ statement, 
and a meeting was held with 
Steely, Lindsey, Ayers, and Cobb.
  At this meeting, Steely 
                                                          
                                                           
11 There was no evidence that the act
ivities that led to Lawson™s sus-
pension were related in any way to
 the Union or the organizing cam-
paign. 
12  There was no first-hand testim
ony that Hamilton had spoken to 
people on the typewriter line or caused a disturbance there before the 
beginning of his shift.  Hamilton te
stified, but his testimony did not 
specifically address the question of 
whether or not he had spoken to 
persons on the typewriter line, or whether he was involved with any 
disturbance there.   Hamilton did test
ify that he had followed Hurst into 
the tool room to discuss the Lawson incident, but it was not shown that 

this was connected to any discussion or disturbance at the typewriter 
line. stated that what Ayers did was an automatic cause for termina-
tion.13   Cobb stated that she did not want Ayers to lose his job.  
Steely asked Ayers if he would apologize.   Although Ayers did 
not say ﬁI'm sorryﬂ or ﬁI apol
ogize,ﬂ he did eventually apolo-
gize in what Cobb characterized as ﬁa round about way.ﬂ  
Ayers received no formal discipline at all.
14 Another of the Respondent™s employees, Brian Powers, was 
given a ﬁfinal warningﬂ on Octobe
r 12, 1999, for signing another 
employee™s name on the sign off sheet.  (GC Exh. 6.)   On No-

vember 1, 1999, Powers received another ﬁfinalﬂ warning, this 
time for telling other employees ﬁto slow down on running pro-
duction.ﬂ  Then Powers, on November 18, 1999, physically tack-
led a coworker, in the Respondent™s parking lot, causing injury to 
the coworker.  Id.  For this ac
tion, Powers was written up, and 
was told that he would have to pay any medical expenses that the 

injured coworker incurred.  Id.  Finally, on November 23, 1999, 
Powers was discharged after an episode in which he had a physi-
cal fight with another employee in the presence of a supervisor, 
and then tried to provoke a fight with the supervisor. (R. Exh. 3; 
GC Exh 6.)  His termination repor
t stated that he had violated 
section 15,3, rules 5, 6, 7, 8, and 11.   Id.    
On February 17, 2000, the Respondent issued a written 
warning to Tonya Monholland for ﬁusing profanity and making 
lewd comments.ﬂ  (GC Exh. 7.)  The report noted that there had 
been ﬁseveralﬂ complaints a
bout Monholland from employees 
and management.  These complaints included that Monholland 
was ﬁdoing or saying things to cause disruption.ﬂ   Monholland 
was neither suspended nor terminated on February 17 for these 
infractions.  (Tr. 85Œ86.)  The Respondent terminated her at a 
later date for further misconduct.  Id.   
During the union campaign, an employee
15 approached Bare-
foot and stated that other employ
ees told her she could lose her 
job for distributing union handb
ills outside the Respondent™s 

facility, and that she wanted Ba
refoot to know that she was not 
doing so.  Barefoot described th
e woman as being ﬁupset with tears in her eyes.ﬂ  Barefoot said that he approached the two 

people who the woman said had threatened her, but that both of 
them denied the allegation.  According to Barefoot, he was 
ﬁvery forcefulﬂ with them, and stated that if they threatened 
employees about the union they would be discharged.  How-
ever, the Respondent did not issue any discipline to either of 
these individuals.  Barefoot explai
ned that it was just ﬁher word 
against theirs.ﬂ   
On July 13, 2000, the Respondent issued a written warning 
to Michael Richardson for ﬁleaving 
his work station too often.ﬂ  
The warning stated that Richardson had been caught several 
times wandering around in different areas away from his work 
station.ﬂ  (R. Exh. 9.) Similar conduct resulted in a written 
 13 Sec. 15,3, subsec. 5, of the Respondent™s manual states that an 
employee may be subject to immediate discharge for the ﬁuse of abu-
sive, profane, lewd, or lascivious la
nguage.ﬂ (See R. Exh. 2, p. 32.)   
14 The General Counsel subpoenaed the Respondent™s records of all 
employee discipline for the period 
from October 1, 1999, to October 
31, 2000.  (Tr. 78 and 89.)  The in
cident between Ayers and Cobb took 
place in August 2000, but there was no
 record of Ayers receiving disci-
pline of any kind for it.
  I find that Ayers wa
s not disciplined for the 
profanity uttered to Cobb. 
15 This employee was not identif
ied by name in the record. 
 TRI-COUNTY MFG. & ASSEMBLY 217warning for Jeanetta Earls.  The report on Earls™ warning states 
that she was, inter alia, visiti
ng with other employees during 
worktime.  (R. Exh. 7.)   
Vester McFarland, an employee who, like Hamilton, worked 
under the supervision of Rick 
Messer, was issued a warning 
report on July 26, 2000.  The re
port states: ﬁVester McFarland was informed by a supervisor not to be on the floor before his 

time to start work.  I told him if he arrives at work early he is to 
wait in the break area.ﬂ   (R. Exh. 8.)  The report was signed by 
Messer, who also signed the Ju
ly 19 report warning Hamilton 
not to be on the floor before it was time to start work.  

McFarland was known as an opponent of the organizing cam-paign. B.  The Complaint Allegations 
The complaint alleges that th
e Respondent violated Section 
8(a)(1) of the Act on about March 21, 2000, when Walker and Barefoot threatened employee
s that the Respondent would 
close the facility if the union campaign was successful.
16  The 
complaint further alleges that 
the Respondent violated Section 
8(a)(1) on about June 9, 2000, when Barefoot informed em-ployees that the Respondent w
ould never sign a collective-
bargaining agreement, and dared employees to say that Walker 
had threatened employees with pl
ant closure after Barefoot told 
them that Walker had not made such a threat.   In addition, the 
complaint alleges that the Respo
ndent violated Section 8(a)(1) 
and (3) of the Act by discriminatorily suspending and then 
discharging Moore because he had engaged in union or pro-
tected concerted activities, and by issuing a warning to Hamil-
ton because he had engaged in union or protected concerted 
activities. 
III.  ANALYSIS AND DISCUSSION 
A.  Barefoot
™s and Walker
™s Statements at March Meetings 
Section 8(a)(1) makes it an unfair labor practice for an em-
ployer ﬁto interfere with, restrain or coerce employeesﬂ in the 
exercise of their rights under sec
tion 7 of the Act.  29 U.S.C. § 
157.  An employer may not make 
threats of reprisal, but has the 
right to express its view regarding unions.   Section 8(c), 29 
U.S.C. § 158(c).   The employer™s
 statements to its employees 
about their organization activitie
s must be ‚ﬁcarefully phrased 
on the basis of ﬁobjective fact to
 convey [its] belief as to de-
monstrably probable conseque
nces beyond [its] control.ﬂ™ 
AP 
Automotive Systems
, 333 NLRB 581 (2001) (quoting 
Gissel 
Packing Co.
, 395 U.S. 575 (1969)).     
In his presentation, Barefoot st
ated that if the employees un-
ionized there would be ﬁno more
 TCA.ﬂ  He told employees 
that when he was a vice president at Proctor Silex, and the em-
ployees at a unionized plant rejected the company™s contract 
offer, ﬁwe started moving the plant,ﬂ and ﬁ[i]t took us just 60 
                                                          
 16 The complaint did not originally a
llege that Barefoot made such a 
statement.  At trial the General C
ounsel moved to amend the complaint 
to add par. 5(c), alleging that on 
ﬁabout March 21, 2000, Respondent, 
by Bill Barefoot, at its Williamsbur
g, Kentucky facility threatened 
employees that Respondent would close the facility if the Union came 
successfully.ﬂ  The Respondent did not object to the General Counsel™s 
motion to amend, and I granted it.  
 I also granted the Respondent™s 
request to amend its answer 
to deny the new allegation. daysﬂ to transfer the work to another factory.  Barefoot named 
four unionized companies from the area that had either closed 
or reduced their work forces dramatically, and he urged em-
ployees to ask themselves if the Union had ﬁthe ability or the 
resources to offer you continuous 
employment.ﬂ   For his part, 
Walker stated that companies, not unions, were the ones who 

provided jobs.  Walker stated that when he worked for another 
company with a union, there had been a protracted strike and 
the company had closed the plant at his recommendation.  He 
discussed three unionize
d facilities that were all gone from the area, and a forth one that ha
d downsized dramatically, and 
noted that that the unions had not protected the jobs of workers 
at those facilities.  He stated that if the union campaign were 
successful, the Respondent would ﬁdepartﬂ and would ﬁnot 
exist in Williamsburg.ﬂ  
The statements by Barefoot and Walker were ﬁcalculated 
threats,ﬂ not statements regarding the organizational activities 
that were carefully phrased on the basis of objective fact to 
convey the Respondent™s belief as to demonstrably probable 
consequences beyond its control.   
AP Automotive Systems
, supra.  Statements of the types 
made to employees by Barefoot 
and Walker have consistently been found to violate the Act.   
For example, in 
Overnite Transportation Co.
, 296 NLRB 669, 
670 (1989), enfd. 938 F.2d 815 (7th Cir. 1991), the Respondent 
was found to have violated Section 8(a)(1) when it ﬁreferred to 
specific [companies in the same field] that had closed after 
becoming unionizedﬂ and stated that the company ﬁwould close 
its doors if its employees voted
 for the Union.ﬂ  The Board 
noted that such statements ‚ﬁequate unionization with unprofit-

ability, loss of jobs, and business closingŠnot on the basis of 
objective fact or probable cons
equences beyond the Respon-
dent™s control, but rather as cal
culated threats during the course 
of an intensive antiunion campaign.ﬂ™  296 NLRB at 670 (quot-
ing White Plains Lincoln Mercury
, 288 NLRB 1133 (1988)).  
These statements ﬁunlawfully threatened that the employees 

would lose their jobs if they selected the Union as their collec-

tive-bargaining representative.ﬂ  
296 NLRB at 670.   Similarly, 
in White 
Plains Lincoln Mercury
, 288 NLRB 1133, 1135 (1988), the Board found that the employer violated section 
8(a)(1) in a letter that: stated ﬁ[We don™t need the union and 
neither do you;ﬂ listed 19 employers in the area that had gone 
out of business; stated that the 
union cannot give ﬁjob security;ﬂ 
and stated that the union could ﬁforce [the company] out of 
businessﬂ and ﬁcost you your job.ﬂ   See also 
AP Automotive 
Systems, supra, and Laser Tool, Inc.
, 320 NLRB 105, 111 
(1995).   
If anything, the statements by Barefoot and Walker in this 
case are more threatening and coercive than those at issue in 
Overnite Transportation and White Plains Lincoln Mercury
.   
Not only did Barefoot and Walker
 tell employees that the plant 
would cease to exist and depart if the Union campaign suc-
ceeded, but lest employees view these as idle threats, both 
speakers recounted that they ha
d personally participated in 
closing unionized plants in the past.   
The Respondent does not argue that the statements that I find 
Barefoot and Walker made do not constitute threats of reprisal 
in violation of Section 8(a)(1).
  Rather the Respondent argues 
that Barefoot did not say that there would be ﬁno more TCAﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 218and that Walker did not say that the Respondent would ﬁdepartﬂ 
and would ﬁnot exist in Williamsburg.ﬂ  The Respondent con-
tends that the remarks that Barefoot and Walker admitted to 

making were expressions of opinion and experience and are 
lawful pursuant to Section 8(c).
17  Respondent contends that I 
should credit Barefoot™s and Walker™s denials that they told 
employees the plant would cease to exist or depart because, 
inter alia, the Respondent had 
requested advice from counsel 
about how to lawfully respond 
to the organizational effort, 
Barefoot™s and Walker™s notes of
 the meeting were consistent 
with their denials, and both Barefoot and Walker gave detailed 
testimony.  Respondent argues th
at the contrary testimony of 
the General Counsel™s witnesses was inconsistent and lacking 
in detail, and should not be credited.  I have considered the 
Respondent™s contentions, but for the reasons discussed previ-
ously I have concluded that th
e General Counsel™s witnesses 
were more credible than th
e Respondent™s witnesses on the 
subject of whether Barefoot and Walker made the threats of plant closure.18 I conclude that Barefoot and 
Walker each made threats of 
plant closure at the general meetings in March 2000 in violation 

of Section 8(a)(1) of the Act. 
B.  Barefoot™s Statem
ents at June Meeting 
At the June meeting, Barefoot discussed charges that the Un-
ion had filed against the Responde
nt.  He told the employees 
present that that Walker had not said the plant would close if 
the union came in, and that people had just heard what they 
wanted to hear.  Hamilton responded that he and others had 
heard Barefoot say that the plant would depart.  Then Barefoot 

stated that he ﬁdaredﬂ others to step forward and say that they 
had heard Walker say the plant would close. 
I conclude that when Baref
oot dared employees to come 
forward and support the allegation regarding Walker™s threat of plant closure, Barefoot coerced and interfered with employees 
in the exercise of their Section 7 rights and violated Section 
8(a)(1).  The use by the company™s president of the term ﬁdareﬂ 
in this context implies that any employee who reported that 
Walker made such statements would be exposing himself or 
herself to risk.   An employee who heard Walker threaten plant 

closure could reasonably be fearful to step forward when just 
moments before the Company™s president had publicly had 
stated that Walker had not done 
so.  Barefoot™s statement could 
also tend to chill employees™ pa
rticipation in subsequent pro-
ceedings regarding the allegation.  I conclude that Barefoot 
                                                          
                                                           
17 ﬁSection 8(c) permits employers tr
uthfully to describe their ex-
periences with unions, so long as the communications ‚do not contain a 
ﬁthreat of reprisal or force or promise of benefit.™ﬂ  
Atlantic Forest Products
, 282 NLRB 855, 861 (1987) (quoting 
Gissel Packing Co., 395 
U.S. 575, 618 (1969)). 
18  Although I do not credit Barefoot™s or Walker™s denials that they 
said the plant would close, I have 
credited some other aspects of their 
accounts of the meetings.  See 
American Pine Lodge Nursing
, 325 
NLRB 98 fn. 1 (1997) (ﬁA trier of fact is not required to accept the 
entirety of a witness™ testimony, but
 may believe some and not all of 
what a witness says.ﬂ), enf. grante
d in part, denied in part 164 F.3d 867 
(4th Cir. 1999); 
Excel Containers, Inc., 325 NLRB 17 fn. 1 (1997) 
(nothing is more common in all kinds
 of judicial decisions than to 
believe some and not all, of a witness™ testimony). 
violated Section 8(a)(1) by daring employees to step forward 
and contradict his statement that the allegation was false.
19 Even if one views Barefoot™s statement as an argumentative 
way of asking whether anyone else had heard Walker threaten 
plant closure, that question would be unlawful given the cir-
cumstances present here.  Employers are permitted to ascertain 
ﬁnecessary factsﬂ from employees concerning issues raised in a 
complaint, but ﬁthe Board and c
ourts have established specific 
safeguards designed to minimize the coercive impact of such 
employer interrogation.ﬂ  
Johnnie™s Poultry Co.
, 146 NLRB 770, 775 (1964), enf. denied 344 F.2d 617 (8th Cir. 1965).  The 

employer must, inter alia, ﬁcommunicate to the employee the 
purpose of the questioning, assure him that no reprisal will take 
place, and obtain his participation on a voluntary basis; the 
questioning must occur in a c
ontext free from employer hostil-
ity to union organization and must 
not be itself coercive in na-ture.ﬂ  
Johnnie™s Poultry
, 146 NLRB at 775.  Failure to comply 
with these safeguards violates the Act, irrespective of the em-
ployer™s intent to coerce, the extent of the questioning, or the 
number of employees questioned.  
Kyle & Stephen, Inc.
, 259 
NLRB 731, 733 (1982); 
Standard-Coosa-Thatcher, Carpet 
Yarn Division
, 257 NLRB 304 (1981), enfd. 691 F.2d 1133 (4th 
Cir. 1982), cert. denied 460 U.S. 1083 (1983).  In the instant 
case, not only did Barefoot do noth
ing to assure employees that 
no reprisals would take place, or
 otherwise make sure that the 
context was not coercive, but by ﬁdaringﬂ employees to pub-
licly come forward and contradict him, he actively created a 
coercive context.  Barefoot™s 
ﬁquestionﬂ to the employees was 
not attended by several of the 
necessary safeguards and violated 
Section 8(a)(1) of the Act. 
I also conclude that Barefoot violated Section 8(a)(1) at the 
meeting by stating that the Re
spondent would not agree to a contract.  The Board has consistently held that an employer 
violates the Act by 
implying  to employees
 that supporting the 
Union would be futile since the Respondent would not agree to 
a contract.   See 
Pacific FM, Inc.
, 332 NLRB 771 (2000); 
Hedaya Bros., Inc.
, 277 NLRB 942, 957 (1985); 
Tube-Lok Products, 209 NLRB 666, 669 (1974), enfd. 94 LRRM 2368 
(9th Cir. 1975).  
C.  Suspension and Discipline of Moore 
The Respondent does not disput
e that Moore was suspended 
and discharged for statements made to a coworker during a 
discussion about the merits of the union campaign.   It is clear 
that his discharge was directly attributable to conduct that was 
part of the res gestae of Moore™s union and protected concerted 
activities; i.e., his discussion with
 a fellow employee regarding 
 19 The Respondent contends that the General Counsel is arguing that 
ﬁan employer™s denial of an allega
tion of an unfair labor practice is 
itself an unfair labor practiceﬂ and that
 such a theory is a ﬁdirect affront 
to Section 8(c) of the Act.ﬂ  R. Br. at 17.  I do not disagree that Bare-
foot would have been within his rights
 if, at the meeting, he had simply 
denied the allegation in one or more 
of the charges.   However, Bare-
foot did more.  After denying the a
llegation, Barefoot went on to chal-
lenge employees to come forward, 
and issued this challenge using 
intimidating language that a reason
able employee was likely to find 
threatening.  TRI-COUNTY MFG. & ASSEMBLY 219the merits of the Union.
20   In such circumstances, the Board 
ﬁhas long held that, in order for discipline arising therefrom to 
be privileged, the misconduct at i
ssue must be so flagrant or 
egregious as to warrant the removal of the Act™s protection 
from the employee™s otherwise 
integrally related protected 
union and concerted activities.  
Traverse City Osteopathic Hos-pital, 260 NLRB 1061 (1982), enfd. 711 F.2d 1059 (6th Cir. 
1983); see also McCarty Foods, Inc., 321 NLRB 218 (1996) 
(employee™s ﬁalleged 'harassmen
t of fellow employeesﬂ about 
union cards was ﬁprotected union 
activityﬂ). The burden is on 
the Respondent to show that Moore™s statement removed him 
from the protections of the Act.  
NLRB v. Burnup & Sims
, 379 
U.S. 21, 23 and fn. 3 (1964) 
As found above, Moore™s statement to Draper was ﬁI hear 
that . . . if the Union was voted in and the cards was passed out 

and you didn™t sign one, you was fired.ﬂ  I conclude that this 
statement, even to an employee who had stated that he would 
not sign a union card, was not so flagrant or egregious as to 
remove Moore from the protections of the Act.  As noted above, Moore was simply reporti
ng what he had heard from his 
relatives.  Moore did not indicat
e that he had the capacity to 
have Draper fired, or even suggest that he would have any in-
clination to do so if he did have the capacity.
21  Nor did Moore pressure Draper to support the union 
before the election by 
telling him he had to sign a union card now, or risk discharge 
after the union came in.   Indeed, Moore™s message was not 
dissimilar to the one communicated by Walker when he told 
employees that at unionized plants workers who did not pay 
union dues or assessments could be 
fired.  Walker admitted that 
he told employees this, and the 
Respondent states that Walker™s remarks were lawful. 
As discussed above, the manage
ment witnesses claim that Moore admitted that he made the somewhat more threatening 
statement to Draper that if ﬁan employee did not sign a union 
card, and the Union came in that 
the employee could be fired.ﬂ  
See supra footnote 10.  I found that Moore did not make that 
statement, but would not rule ou
t the possibility that, due to a 
misunderstanding, the Respondent 
believed that Moore had.  
However, it is not at all clear that even if Moore had said what 
the Respondent claims he said, 
such a statement would remove 
Moore from the protections of the Act.  The Respondent™s ver-
sion of the statement is on a par 
with the one made by the pro-
union employee in 
Liberty Nursing Homes, Inc.
, 245 NLRB 
1194, 1202 (1979), who told an antiunion employee that ﬁif you 
                                                          
                                                           
20  Since the explicit subject of the 
conversation was the merits of the 
Union, it is plain that Moore was engaging in union activity.  I also 
conclude that he was engaged in pr
otected concerted activity.  As the General Counsel correctly notes in its brief, Moore, by discussing the 
Union with a coworker, was taking steps towards group action and the 
fact that Draper was not receptive doe
s not deprive the discussion of its 
concerted character. See GC Br. at 10 (citing 
Whittaker Corp.
, 289 
NLRB 933, 934 (1988)); see also 
Liberty House Nursing Homes
, 245 
NLRB 1194, 1202 (1979) (ﬁdiscussion between a prounion employee 
and an employee whose sympathies lay elsewhereﬂ ﬁconstituted pro-

tected concerted activityﬂ).   
21 There was no evidence that Moore 
was a union official or that the 
Union had any knowledge that he wa
s initiating conversations about the 
organizing campaign. 
don™t vote yes for this Union and I do, and they are voted in, 
and you do something I don™t like, I can go over your head and 
have your fired.ﬂ    The administrative law judge in that case, in 
a decision that was affirmed by the Board, characterized the 
statement as being more in the nature of an argumentative mis-
representation than a threat.  Id. at 1203.   
Even if I were to find that 
the Respondent believed, errone-
ously but in good faith, that Moore had a made a remark suffi-
ciently egregious to deprive Moore of the Act™s protections, 
that would not render the Responde
nt™s decision to terminate 
Moore lawful.  When an employee is disciplined for an alleged 
violation of a lawful rule while engaging in protected activity  
the employer is not privileged to 
act on a reasonable belief if, in 
fact, the employee is innocent of wrongdoing.  
Avondale Indus-tries, 333 NLRB 622, 633 (2001) (citing 
Ideal Dyeing & Fin-
ishing Co., 300 NLRB 303 (1990), and 
NLRB v. Burnup & 
Sims, 379 U.S. 15 (1992)).  In this case, the statement that I 

find Moore actually made was 
not threatening, and was cer-
tainly not so egregious or flagrant as to deprive Moore of the 
Act™s protection.  Therefore, regardless of what the Respondent believed, the Respondent™s term
ination of Moore was unlawful 
since Moore was, in fact, innocent of saying anything that de-
prived his union activity of the Act™s protection. 
During organizational campaigns,
 especially heated ones, a 
certain amount of misunderstood, misheard, or just plain wrong 
information, is likely to be 
discussed among employees.  To 
find that a statement like M
oore™s removes a conversation 
about the Union from the Act™s protection would unnecessarily 
inhibit employees™ ability to freel
y discuss, debate and consider 
the question of union representati
on.  As was noted in Liberty 
House Nursing, the realities of employee dialogue during orga-
nizing campaigns ﬁimpose a sta
ndard of prudent judgment upon employers before harshly trea
ting . . . every employee who 
makes an untoward statement.ﬂ  245 NLRB at 1203.  In the 
instant case, the Respondent not only did not act with such 
ﬁprudent judgment,ﬂ but punish
ed Moore unusually harshly 
even by its own standards.   Moore was a good employee, 
without prior discipline, who was quick to apologize when the 
Respondent told him that it considered his statement to Draper 
an unacceptable threat.  Yet Moor
e was terminated for his first offense.  On the other hand, the Respondent did not discharge 
or even suspend Brian Powers when he physically assaulted 
another employee in the company™s parking lot, despite the fact 

that Powers had twice previously
 been given ﬁfinal warningsﬂ 
for misconduct.  The Respondent did not issue any discipline at 

all to Stanley Ayers for saying ﬁfuck youﬂ to a female em-
ployee during a dispute in front of a supervisor.  Tonya Mon-
holland used profanity and made
 lewd comments and was not 
suspended or terminated even though there had been several complaints about her behavior. 
 These offenses, like Moore™s, 
fell within the general category of infractions for which the 
Respondent™s employees ﬁmayﬂ be
 subject to immediate dis-
charge pursuant to its employee handbook, however, only 
Moore was terminated for the first offense.
22  In another case,  22 In the Respondent™s ﬁEmployee Policy Handbook,ﬂ the infraction 
for which Moore was discharged fell under sec. 15,3Šthe general 
category of violations ﬁfor which an employee 
may be subject to im-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 220an employee came to Barefoot with ﬁtears in her eyes,ﬂ and 
complained about antiunion threats.  After the two employees 
denied the allegation, the Respondent took no disciplinary ac-
tion at all.   Against this background, the harsh nature of the 
discipline invoked for Moore ﬁwould serve as a signal to em-
ployees that the Employer w
ould look with little compassion upon those who engaged in even trivial forms of misconduct in 
the course of their prounion activity.ﬂ  
Liberty House Nursing 
Homes, 245 NLRB at 1203.   I conclude that the Respondent suspended and then termi-
nated Moore because of his protected union activity.  The 
statements he made during the c
ourse of those activities were 
not so egregious or flagrant as to deprive Moore of the protec-tions of the Act.  Therefore, I conclude that the Respondent 
violated Section 8(a)(1) and (3) of the Act by suspending and  
terminating Moore. 
D.  Warning Issued to Hamilton 
In Wright Line, 251 NLRB 1083, 1089 (1980), enfd. 662 
F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982), 
approved in NLRB v. Transportation Management Corp.
, 462 
U.S. 393 (1983), the Board set forth the standards for determin-
ing whether an employer has 
discriminated against an em-
ployee on the basis of union or protected activity.  Under the 
Wright Line standards, the General 
Counsel bears the initial 
burden of showing that the Respondent™s actions were moti-

vated, at least in part, by an
ti-union considerations.  The Gen-
eral Counsel meets this burden by showing that:  (1) the em-

ployee engaged in union or other protected activity, (2) the 
employer knew of such activities, and (3) the employer har-
bored animosity towards the 
Union or union activity.  
Senior 
Citizens Coordinating Council of Riverbay Community
, 330 
NLRB 1100, 1105 (2000); Regal Recycling, Inc.
, 329 NLRB 
355 (1999).  If the General Counsel establishes discriminatory 
motive, the burden shifts to the employer to demonstrate that it 
would have taken the same action absent the protected conduct. 
Senior Citizens, supra.23   The Respondent does not dispute that Hamilton engaged in 
protected union activity and that 
it knew of such activity.  Ham-
ilton testified without contradicti
on that he was the first of the 
Respondent™s employees to begi
n wearing prounion shirts to 
work and that he did so two or three times each week starting in 
May or June 2000.  At the meeting that Barefoot had with 
Hamilton and other employees in June 2000, Hamilton voiced 
belief in the validity of one of
 the unfair labor practice charges 
that the Union filed against the Respondent, and also told Bare-

foot that the employees wanted a contract with the Company.  
                                                                                            
 mediate discharge.ﬂ  R. Exh. 2, 
 pp. 32Œ34 (emphasis added).  The 
infractions that resulted in lesser di
scipline for Powers
 (assault), Ayers 
(use of abusive, profane, lewd or lascivious language), and Monholland 
(use of abusive, profane, lewd, or la
scivious language), are also within 
the general category of offenses th
at ﬁmayﬂ be subject to immediate 
discharge.  Id. 
23 The 
Wright Line
 analysis applies in the 
case of discipline that, like 
that issued against Hamilton, is not
 explicitly for conduct that occurred 
during protected activity.  The Respondent™s discipline against Moore 

was explicitly based on comments made
 in the course of protected activity, and therefore a different an
alytic framework was applicable. 
Thus Hamilton was publicly pr
oclaiming his support for the Union and its activities to mana
gement officials and others 
prior to the discipline of July 19, 2000.  I conclude, that Hamil-
ton engaged in protected union activities prior to the discipline, 
and that the employer was aware of these activities.  I also con-
clude that the employer harbored animosity towards the Union 
and union activity.  This is dem
onstrated most obviously by the 
threats of plant closure made by Barefoot and Walker, and by 
Barefoot™s statement that the Respondent would not enter into a 
collective bargaining agreement.  I conclude the General Coun-
sel has met its initial burden. 
Since the General Counsel has met its burden, the burden 
shifts to the Respondent to show that it would have taken the 
same disciplinary action absent Hamilton™s protected activity.   
I find that the Respondent has met its burden in this case. The 
Respondent states that it issued the warning because Hamilton 
went onto the production floor prior to the start of his shift and 
visited other employees who were
 working and caused a distur-bance.  On the day in question, Hamilton arrived at work 20 

minutes prior to the start of his shift and followed employee 
Jonathan Hurst into a tool room that was 100 yards or more 
from Hamilton™s duty station in order to challenge Hurst™s ac-
tions regarding an incident that is
 not alleged to relate to union 
activity.  However, the evidence showed that Vester 

McFarland, an employee who oppos
ed the Union, also received 
a warning for going out onto the floor prior to the start of his 
shift.  Two other employees, Michael Richardson and Jeanetta 
Earls were issued warnings 
for wandering away from their 
work stations, although in their 
cases they did this while on 
duty.  Based on this evidence regarding comparable discipline, 
I conclude that Hamilton would ha
ve received a warning for his 
actions on July 19, regardless 
of his protected activity. 
The General Counsel points out that arriving early to work 
was a common practice and not uniformly prohibited by the 

Respondent.  The evidence did indi
cate that machine operators 
not infrequently entered onto the floor before the start of their 
shifts and were not discipline
d.  However, these employees 
arrived early to talk to the machine operators who they were 

relieving about such matters as
 problems on the machines and 
the projects for the day.  There was no evidence that lesser 

discipline was issued to any other 
employee who, prior to his or 
her shift, proceeded to a location on the production floor far 

from his or her work station in order to air a dispute unrelated 
to job duties.  I conclude that
 the Respondent has met its burden 
of showing that Hamilton would have received a warning for 
his conduct even if he had not en
gaged in protected union activ-
ity.  Therefore, I will recommend that the complaint allegation 

involving Hamilton™s disc
ipline be dismissed. 
CONCLUSIONS OF LAW 
1.  The Respondent is an employer engaged in commerce 
within the meaning of Section 2(2)
, (6), and (7) of the Act, and 
the Union is a labor organization within the meaning of Section 

2(5) of the Act. 
2.  The Respondent violated Section 8(a)(1) of the Act: by 
threatening employees that the Respondent would cease to exist 
if they became unionized; by 
threatening employees that the 
Respondent would ﬁdepartﬂ if they became unionized; by 
 TRI-COUNTY MFG. & ASSEMBLY 221threatening employees that the 
Respondent would ﬁnot exist in 
Williamsburgﬂ if they became unionized; by ﬁdaringﬂ employ-
ees to come forward and contradi
ct the Respondent™s denial of 
an unfair labor practice allegation; and by stating to employees 
that it would not sign a colle
ctive bargaining agreement. 
3.  The Respondent violated Sections 8(a)(1) and (3) of the 
Act by discriminatorily susp
ending and discharging Robert 
Moore because of his union and protected activities.   
4.  The Respondent did not co
mmit the unfair labor practice 
alleged when it issued a wa
rning to William Hamilton. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. 
The Respondent having discriminatorily suspended and dis-
charged an employee, it must o
ffer him reinstatement and make him whole for any loss of earnings and other benefits, com-
puted on a quarterly basis from date of discharge to date of 
proper offer of reinstatement, 
less any net interim earnings, as 
prescribed in 
F. W. Woolworth Co., 90 NLRB 289 (1950), plus interest as computed in 
New Horizons for the Retarded
, 283 NLRB 1173 (1987). 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
24 ORDER The Respondent, Tri-County Ma
nufacturing and Assembly, 
Inc., Williamsburg, Kentucky, its officers, agents, successors, 
and assigns, shall 1.  Cease and desist from 
(a)  Threatening employees th
at the Respondent would cease 
to exist, would depart, or would not exist in Williamsburg, or 

with related reprisals, if they became unionized. 
(b)  Stating to employees that it would not sign a collective 
bargaining agreement. 
(c)  Daring employees to come forward and state facts in 
support of an unfair labor practic
es charge, or otherwise coerce 
or intimidate employees who ma
y have information regarding 
an unfair labor practices charge. 
(d)  In any like or related ma
nner restraining or coercing em-
ployees in the exercise of the rights guaranteed them by Section 
7 of the Act. 
                                                          
                                                           
24 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
2.  Take the following affirmative action necessary to effec-
tuate the policies of the Act. 
(a)  Within 14 days from the date of this Order, offer Robert 
Moore full reinstatement to his fo
rmer job or, if that job no 
longer exists, to a substantiall
y equivalent position, without 
prejudice to his seniority or any other rights or privileges previ-
ously enjoyed. 
(b)  Make Robert Moore whole for any loss of earnings and 
other benefits suffered as a resu
lt of the discrimination against 
him in the manner set forth in the remedy section of the deci-
sion. (c)  Within 14 days from the date of this Order, remove from 
its files any reference to the unlawful suspension and discharge, 
and within 3 days thereafter notify Robert Moore  in writing 
that this has been done and th
at the suspension and discharge 
will not be used against him in any way. 
(d)  Within 14 days after service by the Region, post at its 
facility in Williamsburg, Kentuc
ky, copies of the attached no-
tice marked ﬁAppendix.ﬂ25 Copies of the notice, on forms pro-
vided by the Regional Director 
for Region 9 after being signed 
by the Respondent™s authorized 
representative, shall be posted 
by the Respondent immediately upon receipt and maintained 
for 60 consecutive days in conspicuous places including all 
places where notices to employees are customarily posted. Rea-
sonable steps shall be taken by 
the Respondent to ensure that 
the notices are not altered, defaced, or covered by any other 
material. In the event that, during the pendency of these pro-
ceedings, the Respondent has gone out of business or closed the 
facility involved in these pr
oceedings, the Respondent shall 
duplicate and mail, at its own expe
nse, a copy of the notice to 

all current employees and former employees employed by the 
Respondent at any time since March 20, 2000. 
(e)  Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
IT IS FURTHER ORDERED that 
the complaint is dismissed 
insofar as it alleges 
violations of the Act not specifically found. 
  25 If this Order is enforced by a judgment of the United States court 
of appeals, the words in the noti
ce reading ﬁPosted by Order of the 
National Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a 
Judgment of the United States Court of Appeals Enforcing an Order of 
the National Labor Relations Board.ﬂ 
 